Case 7:20-cv-01247-KMK Document 61 Filed 06/17/21 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

i x
THE PROIMMUNE COMPANY, LLC,

 

C.A. No. 7:20-cv-01247 (KMK)
Plaintiff,

- against -
HOLISTA COLLTECH LTD. and DOES 1-50, inclusive,

Defendants.

 

HOLISTA COLLTECH LTD.,
Counterclaim Plaintiff,

- against -

THE PROIMMUNE COMPANY, LLC,

Counterclaim Defendant.

 

x
DECLARATION OF DR. RAJEN MANICKA
I, Rajen Manicka, declare the following under penalty of perjury:

[. | am the Chief Executive Office for the Defendant-Counterclaim Plaintiff Holista
Colltech Ltd. (“Holista”) herein and, as such, I have personal knowledge of the facts as stated
below and am fully familiar with the facts of this case and would testify as follows if called as a
witness.

2 I submit this Declaration in Support of Holista’s motion for partial summary
judgment on the issue of liability as to Holista’s counterclaims for breach of contract (Count | of

the Second Amended Answer with Counterclaims) and breach of express warranty (County II)

against Plaintiff-Counterclaim Defendant The Prolmmune Company, LLC (“Prolmmune”’).
Case 7:20-cv-01247-KMK Document 61 Filed 06/17/21 Page 2 of 7

:f As set forth in the Second Amended Answer with Counterclaims, Prolmmune and
Holista entered into several distribution agreements - a final one of which was entered into on
September 1, 2018 (“Agreement”).

4. A true and correct redacted' copy of this Agreement is annexed hereto as Exhibit

5: Pursuant to the express terms of the Agreement, and in reliance upon the
Contractual Warranties and Certificate Warranties (as those terms are defined below), Holista
paid approximately $311,850.00 to Prolmmune (through the course of three separate payments)
for delivery of approximately three (3) tons of conforming Product.

6. Annexed as an addendum to the verified interrogatories served in this action,
which I prepared from Holista’s financial ledgers that are maintained in the ordinary course of its
business, the sum total that Holista made to Prolmmune in connection with purchases of Product
under this Agreement amounted to $311, 850.00. A true and correct copy of the Verified
Interrogatories are annexed hereto as Exhibit B.

7. Nevertheless, as explained below, Holista never picked up, Or even received most
of the Product it paid for due to long-standing issues with the packaging of the Product and the
quality and consistency of the Product. Indeed, Dr. Crum admitted to selling off a large portion
of the Product that Holista had paid for to a separate company rather than address the long-
standing issues that Holista had raised throughout the term of this Agreement and prior ones.

8. In any event, as per the express terms of the 2018 Contract (e.g., §§ 4.1, 8.2, and

8.3) the Product to be delivered to Holista’ Pick-Up’s address was to conform to the

 

' Pursuant to the parties agreement and the court’s sealing order, this Agreement is partially redacted to eliminate
confidential information that may affect Prolmmune’s business dealings.

2
Case 7:20-cv-01247-KMK Document 61 Filed 06/17/21 Page 3 of 7

specifications set forth in the Contract (e.g., §1.1.16 and item 2 of Schedule 1), which
Prolmmune warranted (§§9.1.1. (ii) and (iii), 9.1.2.) (“Contractual Warranties”).

9. Moreover, each shipped batch of Product to Holista was separately accompanied
by a Certificate of Analysis (“Certificate Warranties”), which additionally warranted that the
Product within a shipped batch conformed to the exact specifications of Prolmmune’s Product’s
patent.

10. As ascientist with a pharmacy background, it should be noted that it is virtually
impossible to discern any problems with the formulaic consistency of the Product unless one
receives and tests the Product in a lab since it is delivered as an edible white powder.

11. | Moreover, prior to entering into this Agreement, Dr. Crum was well aware that
Holista had its own customers (i.e., Qnet/ChakraWeCare) who were literally being immediately
reshipped the same Product Holista has purchased. Accordingly, it was imperative that the
Product Holista purchased was properly packaged and conforming to the specifications in the

Certificate and Contractual Warranties.

12 For example, in an August 23, 2017 email I wrote to Dr. Crum about ensuring that

Prolmmune’s manufacturer, UST, was using appropriate packaging for the shipment of the
powdered Product to Holista since there had been numerous prior complaints, which were now
being raised by Holista’ end customer — i.e. Qnet. Attached hereto as Exhibit B is a true and
correct copy of this email.

13. Thus, in complete reliance on Prolmmune’s Contractual Warranties and
Certificate Warranties (collectively referred to as the “Express Warranties”) along with the

parties’ previous course of conduct, Holista made three purchases of Product (as noted above), a

small portion of which it picked up in reliance on these Express Warranties, and then reshipped
Case 7:20-cv-01247-KMK Document 61 Filed 06/17/21 Page 4 of 7

to its customers “as is”. Nevertheless, it turned out that this Product was, in fact, non-conforming
and a different Product altogether,

14, In fact, throughout 2019, Holista outlined several material breaches of the parties
Agreement, which included delivery of non-conforming Product (a breach of the Express
Warranties); failure to ensure properly packed Product at the Pick-Up location; and defectively
shipped goods. These breaches were communicated usually by me through the course of several
emails or phone calls — several of which even included copies of the test results showing the
deficiency of the amino acid content of the Product.

15. For example, one of my employees complained about the carboard packaging in
which Prolmmune shipped us Product just days after entering into the Agreement; another
packaging complaint by Holista’s customer, ChakraWeCare which I forwarded to Prolmmune on
March 28, 2019; and several complaints about the amino acid content of the Product were raised
with Prolmmune and its manufacturer, UST, from August 2019 to the end of October 2019 at
which point Prolmmune just ceased all communications with Holista despite having $311,
850.00 of Product that Holista had paid for — the bulk of which was never even shipped to
Holista. A true and correct copy of these emails are annexed hereto as a composite document
labeled Exhibit C.

16. As Prolmmune’s largest customer and someone that Dr. Crum had repeatedly
promised that he would honor any return of deficiently packed Product or Product that I was
dissatisfied with, the sum and substance of all this correspondence was inquiring about curing
the status of the Product that was either delivered in breach of Express Warranties, or not

delivered at all.
Case 7:20-cv-01247-KMK Document 61 Filed 06/17/21 Page 5 of 7

17. As to the defective Product delivered, a non-exhaustive list of the issues raised in
this correspondence were the following: difference in texture, taste, color and amino acid content
~ each of which deviated from the 2018 Contract terms and were in breach of the Express
Warranties. In fact, all of the foregoing was verified both by testing performed by Holista’s
customer and a separate independent analysis performed by an outside agent hired by Holista
who each tested, unaltered Product and found it to be non-conforming. Moreover, the results of
these findings were even shared with Prolmmune and its third-party manufacture, UST Pharma.

See, Exhibit C.

18. Furthermore, the email correspondence sent by me to Prolmmune in late 2019
along with the few phone calls I had with Dr. Crum during this time made clear to Prolmmune
that its failure to deliver conforming Product or explain the discrepancies in Product consistency
(with that which Holista was promised and already paid for) would result in further damages to
Holista — namely, lost profits and damaged reputation in the form of cancellation of purchases of
Product by Holista’s customers.

19. | And when confronted with these material breaches and discrepancy in Product
variation, neither Prolmmune nor its manufacturer explained or justified the quality discrepancy
despite numerous attempts from Holista. In fact, the one Prolmmune employee who was actually
trying to work out a resolution to these very serious and material breaches of the Agreement,
Nicholas Nash (Prolmmune’s Chief Financial Officer) was instructed by Dr. Crum to stop
talking to us when the answers we were seeking were needed the most.

20. In short, with both the Product manufacturer (UST) and Mr. Nash ceasing all

communication with us and, Dr. Crum refusing to get on the phone with us, Holista and its

 

 
Case 7:20-cv-01247-KMK Document 61 Filed 06/17/21 Page 6 of 7

customers were left in the dark as to any viable explanation as to why the Prolmmune amino acid
content was so low and/or how Prolmmune intended to cure the material breaches.

21. And this failure to cure and/or remedy the material breaches prolonged until
December 2019 when Holista’s external auditors sought to confirm with Prolmmune as to how
much Product inventory that Holista paid for that it was still owed (i.e., a large portion of the
$311, 850.00). In response to this request, Prolmmune simply denied the amount owed and
countered with - for the first time during the course of our near five year relationship - threats to
sue for breach of previous years distribution agreements despite Dr. Crum’s expressed

satisfaction (to me) with Holista’s prior performance and minimum purchases made during each
of the prior agreements entered into.

22. Im any event, to date Prolmmune failed to cure any of their material breaches, and,
in bad faith, now seeks damages in the instant action for breach of pre-2018 Agreement for
which performance was already deemed waived, satisfactory and/or compliant based on the
parties words, actions, course of conduct and customary practices.

23. Moreover, as a direct result of Prolmmune’s uncured breach of the Express
Warranties, Holista ultimately had to pay a substantial sum of money to its customers (like Qnet)
for failure to timely supply them with conforming Product, which Holista would have otherwise
supplied but for the aforementioned breaches of Prolmmune.

24. Based on the foregoing and those papers being submitted in further support of its
motion, Holista has been damaged in an amount to be proven at trial, but estimated at no less

than $311, 850.00 plus interest on it breach of contract claim as well as a sum to be determined

at trial for Prolmmune’s breach of the Express Warranties.

I declare under penalty of perjury under the laws of the United States of America and
Case 7:20-cv-01247-KMK Document 61 Filed 06/17/21 Page 7 of 7

New York that the foregoing is true and correct.

Date: June 16, 2020 Ce
Petaling Jaya, Malaysia

 

a

(

Rajen Manic
